Title: To Thomas Jefferson from J. Phillipe Reibelt, 7 December 1804
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Monsieur le President!
                     Baltimore le 7 Dec. 1804
                  
                  N’ayant pas appris si les 3 Caisses de Livres, que j’ai pris la Libertè de Vous envoyer par un Paquet de Georgetown le 13 du Mois passè, et les Sentim. Journey, que j’ai Conformement a Vos ordre fait remettre a la poste le 22—Vous sont parvenus ou Non—Je Vous prie, de vouloir bien me le faire savoir. 
                  Tres respectueusement de Votre Excellence Tr hble st
                  
                     Reibelt 
                     
                  
               